                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION
JUAN CARLOS FARINAS,                  )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )            CV418-243
                                      )
THOMAS KANE, SARAH SALDANA, )
                            )
    Defendant.              )

                                    ORDER

      Juan Carlos Farinas, currently incarcerated at McRae Correctional

Facility in McRae-Helena, Georgia, has filed a 42 U.S.C. § 1983 “Bivens

civil rights action” challenging the detainer lodged against him by

Immigration and Customs Emnforcement, which has prevented him from

securing halfway house placement. 1          Doc. 1 (seeking both monetary

damages and injunctive relief). The Clerk mistakenly assigned this case

to the Savannah Division of this Court. Since Farinas is in custody in

Telfair County, this case should have been filed in the Dublin Division.

See 28 U.S.C. § 90(c)(2). Accordingly, this action is reassigned to the



1
   In Bivens, the Supreme Court held that a violation of the Fourth Amendment's
prohibition against unreasonable search and seizure by a federal agent acting under
color of his authority gives rise to a cause of action for damages caused by his
unconstitutional conduct. Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
Dublin Division.

     SO ORDERED, this 10th   day of January, 2019.




                             2
